STATE OF LOUISIANA
              COURT OF APPEAL, FIRST CIRCUIT

 STATE            OF LOUISIANA                                                                                 NO.      2021       KW     1233

VERSUS                                                                                                                   PAGE        1    OF    2

BARRY             RAFFLES,             JR.                                                               JANUARY              21,        2022




In      Re:              Barry           Rafflee,                   Jr.,         for
                                                                       applying       supervisory  writs,

                         18th          Judicial                District Court,  Parish of Iberville, No.
                         209- 20.




BEFORE:                  GUIDRY,                HOLDRIDGE,             AND       CHUTZ,          JJ.


          WRIT           DENIED             ON THE             SHOWING MADE.                     Relator           failed      to        include
a copy of the motion for discovery and inspection filed with the
district              court,                a       copy       of     the        district              court'      s       on the
                                                                                                                   ruling
motion,             and       any       other             portions           of    the       district           court record that
might             support the                   claims         raised        in the           writ       application.


          It        is noted that as an                               indigent              inmate,          relator          is    entitled
to      receive               certain                    court       documents,                  such     as       the                         plea
                                                                                                                           guilty
transcript,                       the               bill        of         information                  or         indictment,                  the
commitment                   papers,                the       court    minutes              for     various            portions           of    the
trial,             and       the       minutes                of his sentencing,                       free     of      charge           without
the      necessity                 of        establishing a particularized need.                                                   See     State
ex      rel.         Simmons                 v.  State,  93- 0275 ( La. 12/ 16/ 94),                                            647        So. 2d
1094,             1095 (per            cu_riam) .               As     to    all        other       documents,                an    indigent
inmate has the constitutional right to free copies only in those
instances                in        which             he        shows        that        denial           of     the       request              will
deprive             him           of    an           adequate
                                                                           opportunity              to       present          his         claims
fairly.                      Meeting                 that           constitutional                     threshold              requires              a

showing             of        a    particularized                          need.            An     inmate          therefore              cannot
make          a                         of
                   showing                          particularized                     need       absent           a   properly            filed
application            for              postconviction                       relief,              which        sets       out       specific
claims              of            constitutional                           errors
                                                                                          requiring    the   requested
documentation                          for          support.                See        State  ex   rel.   Bernard  v.

Criminal             District                   Court          Section " J",                94- 2247 (         La.       4/ 28/ 95),            653
So. 2d        1174,           1175( per                  curiam).

          Further,                 without                    the              of
                                                                      showing      a                    particularized                    need,
relator             may           need              to     seek       his  requested                     documents             under           the
Public             Records             Law.               However,           a     writ          application
                                                                                                                         arising           in       a
criminal
                     proceeding                          is    not         the     proper           procedural                vehicle           to
establish                a    right             to        records                       the       Public
                                                                           under                                   Records         Law,        La.
R. S.     44: 1,             et    seq.              A person who wants to examine public records
must make the                      request                to   the     custodian              of    records.              See       La.    R. S.
44: 31 &            44: 32.            If       a    request          for        public          records           is denied by the
custodian,                   before             seeking              relief            from       this        court,          the        person

must first institute civil proceedings for a writ of                                                                       mandamus             at
the      district                 court             level.            See        La.     R. S.         44: 35( A).            Should           the
person            prevail,             he
                                                should be prepared to pay the regular service
fees      for         copies                of           the    documents.                   After        the          district           court
rules         in     the          civil             proceeding,              the       person may              seek      an     appeal          of
the      district                  court'            s                       if        he
                                                           action,                            desires.                  See        La.     R. S.
44: 35( C).                  See        also             State       ex      rel.       McKnight              v.       State,        98- 2258
 La.     App.         1st         Cir.          12/ 3/ 98),           742        So. 2d      894,       895( per curiam).
                           STATE OF LOUISIANA
          COURT OF APPEAL, FIRST CIRCUIT


                                                       2021   KW    1233
                                                       PAGE   2    OF   2




                                                 JMG
                                                 GH
                                                 WRC




COURT      OF APPEAL,          FIRST   CIRCUIT


      i

  t

          DEPUTY     L    RK   OF   COURT
               FOR       THE   COURT